FILED
                            NOT FOR PUBLICATION                               OCT 22 2012

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


ROBERT TITUS, an individual,                     No. 11-35664

              Plaintiff - Appellee,              D.C. No. 2:08-cv-01330-SU

  v.
                                                 MEMORANDUM*
STANLEY HORRELL, an individual; JIM
MUNYON, an individual; FRANK
PRIMOZIC, an individual; PAM
WOODWORTH, an individual; TIM
COE, an individual; ROGER
MCKINLEY, an individual; BILL
HARRINGTON, an individual,

              Defendants - Appellants,

  and

CITY OF PRAIRIE CITY, a municipal
corporation; DIANE CLINGMAN, an
individual; ANNA BASS, an individual,

              Defendants.


                   Appeal from the United States District Court
                             for the District of Oregon
                   Patricia Sullivan, Magistrate Judge, Presiding


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                      Argued and Submitted October 10, 2012
                                Portland, Oregon

Before: SILVERMAN, CLIFTON, and N.R. SMITH, Circuit Judges.

      Stanley Horrell and other members of the Prairie City Council appeal from

the district court’s denial of summary judgment in this 42 U.S.C. § 1983 action

brought by Robert Titus. Because Titus had no protected property interest in his

continued employment, he suffered no due process violation, and appellants are

entitled to qualified immunity. We reverse.

      Titus was an at will employee under the terms of the City Charter. The

Charter states that the City Council may appoint “such other officers and

employees of the city as the Council deems necessary or advisable and may

remove any of them at any time within their discretion.” Titus offers no evidence

to prove that he was not appointed by the City Council, and he does not dispute

that he was employed by the city. Though Titus argued that the Charter does not

apply to his position because it is not a specifically listed “officer” position, Titus

was at least an “other . . . employee[]” whom the City Council could remove

without limitation. Since Titus had no entitlement to his continued employment,

he had no protected property interest, and his due process rights were not violated.

See Lawson v. Umatilla Cnty., 139 F.3d 690, 691-92 (9th Cir. 1998). Appellants


                                           2
are entitled to summary judgment on the basis of qualified immunity because they

did not violate Titus’s due process rights. See Pearson v. Callahan, 555 U.S. 223,

232, 236 (2009).

      REVERSED and REMANDED.




                                        3